ON REHEARING.
McCLELLAN, J.
— The court has given due consideration to-the contentions presented by solicitor for appellee in support of the application for rehearing.’ This court did not undertake in its decree to define, on the soil, the location of the south line of the roadway in question. It was and is content to direct the court below to proceed, according to its practices, to particularly define a line coincident with the line established by the “old fence.” If, on further consideration, the court below should attain the conclusion that the “old fence row,” defining the south line of this roadway, did not extend from end to end of the “lane,” then it will ascertain what, with respect to that part of the south line of the roadway, has been actually used as a roadway for 20 years or more, and thereupon extend the line fixed, as stated, by the “old fence.” It is not intended to indicate that on the record here the line of the “old fence” did not mark the entire south line of the roadway. If any part of the newly constructed fence of the appellee encroaches upon the south line of the roadway as thus defined, the court should effect its removal.
Application denied.